In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-19-00464-CR
       ___________________________

          LUIS E. CLASS, Appellant

                        V.

            THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
        Trial Court No. 1507196D


Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Luis E. Class attempts to appeal from the trial court’s pretrial failure

to rule on his speedy-trial, bond-reduction, and personal-recognizance-bond motions.

While this appeal was pending, the associate judge denied his motion for bond

reduction but not in a written order. We notified Appellant of our concern that we

lack jurisdiction over this appeal because the trial court had not entered an appealable

order or final judgment. We informed Appellant that unless he or any party desiring

to continue the appeal filed a response showing grounds for continuing the appeal, we

could dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f), 44.3.

Appellant filed a timely response, but it does not provide a ground for continuing this

appeal.

      After Appellant’s initial response, he was tried, convicted, and sentenced. He

has now appealed that conviction and sentence, and that appeal remains pending. See

Class v. State, No. 02-20-00019-CR (Tex. App.—Fort Worth filed Jan. 16, 2020). We

therefore dismiss his complaints about a pretrial bond reduction and personal

recognizance bond as moot.           See Ex parte Brumley, No. 02-18-00104-CR,

2018 WL 2054625, at *1 (Tex. App.—Fort Worth May 3, 2018, no pet.) (mem. op.,

not designated for publication) (dismissing bond-reduction appeal because later

conviction mooted it).

      To the extent Appellant’s complaint about the trial court’s failure to rule on his

speedy-trial motion is not also moot, the rules of appellate procedure provide that a

                                           2
criminal defendant has the right to appeal a judgment of guilt or other appealable

order. See Tex. R. App. P. 25.2(a)(2); McKown v. State, 915 S.W.2d 160, 161 (Tex.

App.—Fort Worth 1996, no pet.). Even if the trial court had denied Appellant’s

speedy-trial motion in a written order, that order would be appealable only in an

appeal from a final judgment.      See e.g., Mendoza v. State, No. 06-17-00121-CR,

2017 WL 3908216, at *2 (Tex. App.—Texarkana Aug. 9, 2017, pet. ref’d) (mem. op.,

not designated for publication) (dismissing appeal from interlocutory orders denying

defendant’s motion to dismiss the indictment and motion for speedy trial).

      Accordingly, we dismiss this appeal for want of jurisdiction.



                                                            Per Curiam


Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 6, 2020




                                          3